16-4122
Massimino v. Fidelity Workplace Services, LLC

                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
18th day of September, two thousand seventeen.

PRESENT:
         DENNIS JACOBS,
         JOSÉ A. CABRANES,
         RICHARD C. WESLEY,
              Circuit Judges.
_____________________________________

ERIC C. MASSIMINO,
              Plaintiff-Appellant,

            v.                                         16-4122

FIDELITY WORKPLACE SERVICES, LLC,
              Defendant-Appellee.
_____________________________________

FOR APPELLANT:                          Eric C. Massimino, pro se,
                                        Lancaster, NY.

FOR APPELLEE:                           Catherine Grantier Cooley,
                                        Hodgson Russ LLP, Buffalo, NY.
     Appeal from a judgment of the United States District Court
for the Western District of New York (Telesca, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

     Eric. C. Massimino, pro se, appeals from a final judgment
in the United States District Court for the Western District
of New York (Telesca, J.) granting Fidelity Workplace Services,
LLC’s motion to dismiss Massimino’s claims brought pursuant to
the Employee Retirement Income Security Act of 1974 (“ERISA”),
29 U.S.C. § 1001 et seq., for lack of statutory standing.
Massimino argues that the law of the case barred the district
court from reconsidering a prior order denying dismissal. We
assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

     The law-of-the-case doctrine did not bar the district court
from reconsidering whether Massimino had statutory standing.
The court initially denied Fidelity’s motion to dismiss --
without prejudice to renewal upon a proper showing -- based only
on Massimino’s allegations. Fidelity then submitted
beneficiary and plan documentation, which demonstrated that
Massimono lacked standing. Because Massimino “had ample
notice and an opportunity to attempt to persuade the court that
it should not alter its prior ruling,” the court was well within
its “discretion to decline to deem itself bound by a ruling that
it had come to view as wrong.” United States v. Uccio, 940 F.2d
753, 758-59 (2d Cir. 1991).

    Accordingly, we AFFIRM the judgment of the district court.

                             FOR THE COURT:
                             CATHERINE O’HAGAN WOLFE, CLERK




                               2